Citation Nr: 1044091	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
scoliosis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 2007 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In the rating decision in October 2007, the RO denied the claims 
of service connection for rhambdomyolysis and for a congenital 
abnormality of the left kidney.  After the RO issued a statement 
of the case in September 2008, the Veteran failed to perfect the 
appeal of the claims by filing a substantive appeal.  There is 
nothing in the record indicating that the RO implicitly or 
explicitly waived the timeliness of the substantive appeal.  As 
the RO has not taken any action to indicate to the Veteran that 
these claims remain on appeal, the requirement that there be a 
substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. 
App. 37, 45 (2009) (finding that if the RO does not waive a late 
substantive appeal, the Board may decline to entertain 
jurisdiction).  As the claims have not been perfected for appeal, 
the Board does not have appellate jurisdiction to review the 
claims.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  






REMAND

In denying the claim for increase after the last VA examination 
in July 2009, the RO stated that the decrease in the range of 
motion was unrelated to the service-connected disability, rather 
the limitation of motion was due to a blow to the back.

In March 2010, the Veteran testified that he was in a fight 
before his VA examination, but he was not hit with anything and 
he did not hurt his back. 

On the basis of the evidence of record, the Board determines that 
there is a need to verify the current severity of the scoliosis 
and under 38 C.F.R. § 3.327 a reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to scoliosis of the lumbar spine.

The VA examiner is asked to describe:

a).  Range of motion in degrees of 
flexion, extension, lateral flexion (right 
and left) and rotation (right and left); 
the severity of muscle spasm or guarding 
spasm, severe enough to result in an 
abnormal gait, if any; and any objective 
neurological abnormalities; and, 

b).  Any functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion) as well as weakness, excess 
fatigability, incoordination, or pain on 
movement, including after repetitive 
motion or during a flare up. 

If feasible, any additional functional 
loss should be expressed in terms of 
degrees of additional limitation of 
motion.

The claims folder should be made available 
to the examiner.

2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


